Case 2:20-cv-02062-SHL-tmp Document 1-2 Filed 01/27/20 Page 1 of 7ELECTRONICALLY
                                                                     PageID 6    FILED
                                                                                      2019 Dec 18 2:51 PM
                                                                                       CLERK OF COURT


               IN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE
                 FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS


Abraham Best

       Plaintiff,
vs.                                                            A Jury Trial is Demanded

Visible Music College,

       Defendant.


                                          COMPLAINT


       COMES NOW Plaintiff, Abraham Best, and asserts the following:

                                                  Parties

       1. Plaintiff, at all relevant times, was a resident of Shelby County, Tennessee.

       2. Defendant is a private college in Shelby, County, Tennessee.

       3. All issues raised occurred in Shelby County, Tennessee.

       4. Venue is proper under T.C.A. 20-4-104.

                                               Facts

       5. Although this Complaint uses headings, they are intended to assist the reader only.

           This Complaint incorporates all Facts and allegations as if restated verbatim, for

           every heading, and the Complaint is to be read in whole, with all parts inclusive of

           one another.

       6. In August of 2018, Plaintiff was accepted as a student at Defendant College.

       7. As part of the terms and conditions of acceptance, Plaintiff and Defendant College

           entered into a binding, legal, written, contract.

       8. Defendant College employed Dr. John Johnson to teach at its school.
Case 2:20-cv-02062-SHL-tmp Document 1-2 Filed 01/27/20 Page 2 of 7                   PageID 7



     9. Dr. John Johnson taught at Defendant College during all relevant times in which these

        claims arise.

     10. In February of 2019, Plaintiff became aware that student Genesis Stackhouse was

        instructed by Dr. John Johnson to copy directly from Plaintiff’s essays and papers that

        he had written, and to place the content into a document that Dr. Johnson was

        creating.

     11. Dr. Johnson was working on a book, and was using the writings of Plaintiff, and other

        students, without their permission, and placing their work in a document that was

        ultimately going to be used for his book.

     12. Genesis Stackhouse was specifically told this by Dr. Johnson.

     13. Genesis Stackhouse also allowed Plaintiff to see a box with multiple writings from

        Plaintiff, and other students, and Plaintiff was informed of the process as to how the

        student writings were being taken and stored into a document for Dr. Johnson’s book.

     14. This information was also confirmed by Karissa Wolhoff, who was instructed by Dr.

        Johnson to do the same thing.

     15. Plaintiff reported this conduct to Defendant College, through Ben Rawley, the vice

        president of the business college for Defendant College.

     16. Plaintiff also reported this to Cameron Harvey, vice president of academics for

        Defendant College.

     17. Defendant College, through Ben Rawley, stated to Plaintiff that he did not want

        Plaintiff to tell anyone about what was occurring.
Case 2:20-cv-02062-SHL-tmp Document 1-2 Filed 01/27/20 Page 3 of 7                   PageID 8



     18. At some time between February and March of 2019, Defendant College through

        Cameron Harvey requested that Plaintiff consider not pursing the issues raised by

        Plaintiff.

     19. This request was also made in front of Defendant College, through Ted Partin.

     20. Plaintiff elected to continue to pursue the matter.

     21. An investigation was initated.

     22. In approximately April of 2019, Plaintiff was thanked by Defendant College for

        informing them that Dr. Johnson was “mishandling” student papers.

     23. Plaintiff challenged the term “mishandling” based on the accusations and the

        evidence.

     24. Plaintiff was informed that Dr. Johnson was given a cease and desist letter, regarding

        the use of student papers and documents.

     25. Plaintiff was asked by Defendant College not to repeat what he knew to anyone.

     26. However, students were already discussing what had occurred regarding Dr. Johnson,

        without receiving the information from Plaintiff.

     27. Once this information started to circulate around the campus, student Karissa Wolhof

        confirmed its accuracy.

     28. When Defendant College discovered that Plaintiff was asked about what was

        occurring, about his work being used, Defendant College expelled Plaintiff on May

        24, 2019, with a right to request for re-enrollment in November of 2019.

     29. This conduct breached Plaintiff’s contract with Defendant College, regarding his

        rights to appeal punishment.
Case 2:20-cv-02062-SHL-tmp Document 1-2 Filed 01/27/20 Page 4 of 7                     PageID 9



     30. Defendant College breached its contract with Plaintiff by removing him from the

        school for reporting the improper conduct that was occurring.

     31. Defendant College also informed Plaintiff that although he was removed from

        Defendant College, he should not pursue the matter because it would not help.

                                           Breach of Contract

     32. Defendant College and Plaintiff had a contractual agreement as to how Plaintiff and

        Defendant College were to conduct themselves, and how the investigation and appeal

        process would work.

     33. Defendant College wrongfully removed Plaintiff from the school, after Defendant

        College became aware that Plaintiff’s work was being stolen and plagiarized for

        Defendant College’s benefit, and Plaintiff sought for Defendant College to stop

        exploiting him.

     34. Defendant College elected not to follow the steps as outlined in its contract with

        Plaintiff, regarding how the investigative process would work, when Defendant

        College removed witness statements from its investigation report from Karissa

        Wolhoff, Genesis Stackhouse, and Jessica Gillentine, when Defendant College knew

        that the statements clearly supported that Plaintiff’s work was being stolen, and

        improperly used by Dr. Johnson, to the benefit of Defendant College.

     35. Defendant College breached its contractual agreement with Plaintiff, when it took his

        money, but then refused to properly teach and educate Plaintiff, and instead, stole his

        work for its benefit, although it described the theft as a “mishandling” of his property.

     36. Defendant College, either directly, or vicariously, is liable for the breaches of contract

        between Defendant College and Plaintiff.
Case 2:20-cv-02062-SHL-tmp Document 1-2 Filed 01/27/20 Page 5 of 7                    PageID 10



                                              Negligence

      37. To the extent that Defendant College is contending that Plaintiff’s documents were

         “mishandled,” Defendant College, either directly, vicariously, or both, had a

         contractual duty to protect Plaintiff’s work, and to keep it from being exploited, or

         used improperly

      38. Defendant College breached that duty when it allowed Plaintiff’s work to be used

         without his permission, and when Defendant College condoned the conduct which

         allowed Plaintiff’s work to be used improperly.

      39. Defendant College’s conduct caused and assisted in Plaintiff’s work being used

         improperly.

      40. Defendant College caused Plaintiff to then be suspended for exercising his right not

         to be violated and victimized.

      41. Defendant College failed to take any of the proper steps to investigate this matter, nor

         did Defendant College discipline anyone other than Plaintiff, the victim.

                       Negligent and Intentional Infliction of Emotional Distress

      42. Defendant College took Plaintiff’s tuition, and caused him to incur significant debt,

         only to improperly remove him, in an attempt to punish him from reporting the

         improper conduct of a well-liked staff member.

      43. Defendant College was also made aware that Plaintiff was being subjected to racist

         comments being made by its staff, to Plaintiff, which Defendant College condoned,

         and allowed the staff to continue to work without any repercussions.
Case 2:20-cv-02062-SHL-tmp Document 1-2 Filed 01/27/20 Page 6 of 7                      PageID 11



      44. Defendant College also did not include all of the proper and relevant information in

         its investigation, in order to protect the image of Defendant College, and expelled

         Plaintiff to cover up the fact that it was Defendant College who acted inappropriately.

                                             Fraud

      45. Defendant College falsely alleged that Plaintiff acted inappropriately and expelled

         him, when in reality, the only thing that Plaintiff did was report that his work was

         being stolen, along with the work of other students, which was found to be true.

      46. Defendant College made false representations, or misleading representations in its

         investigative report, in order to protect its image, and the image of its staff.

      47. Defendant College then refused to allow Plaintiff to participate in the appeal process,

         as outlined in his contract with Defendant College, in order to hide the truth that it

         was Defendant College who acted improperly.

                                      Unjust Enrichment

      48. Defendant College has improperly expelled Plaintiff based on false allegations.

      49. Defendant College knew the allegations to be false.

      50. Defendant College did this in part, so that it could receive the benefits of the money

         that Plaintiff paid as intuition.

      51. Defendant College improperly took Plaintiff’s work in order to allow Dr. Johnson to

         work on a book, which would make Defendant College wealth either directly, or

         indirectly.

      52. Any accolades that Dr. Johnson would receive would also benefit Defendant College,

         since he is a well-known staff member that is employed by Defendant College.

                                        Defamation and Slander
Case 2:20-cv-02062-SHL-tmp Document 1-2 Filed 01/27/20 Page 7 of 7   PageID 12
